UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MICHIGAN
SOUTHERN DIVISION

ANDRE L. CLARK,
Case No. 19-cv-11410
Plaintiff,
Paul D, Borman
Vv. United States District Judge

FORD MOTOR COMPANY and
FORD MOTOR COMPANY
GENERAL RETIREMENT PLAN,

Defendants.
/

 

OPINION AND ORDER GRANTING IN PART AND DENYING IN PART
DEFENDANTS’ PARTIAL MOTION TO DISMISS PURSUANT TO
FED. R. CIV, P. 12(b}(6) (ECF NO. 15)

In this action, Plaintiff Andre 1. Clark asserts claims against his former
employer, Ford Motor Company (“Ford”), and the Ford Motor Company General
Retirement Plan (“the Plan”), under the Employee Retirement Income Security Act
(“ERISA”), 29 U.S.C. § 1001, ef seq., for wrongful denial of benefits, equitable
estoppel, breach of fiduciary duty, and interference with benefits. Plaintiff claims
that Ford wrongfully refused to credit him with contributions to the Ford
Contributory Service Fund (“CSF”) from 2004 to 2017, resulting in reduced benefits
under the Plan, and that Defendants’ responses to his demands for these additional

contributions, and his purported reliance on them, discouraged him from taking

advantage of various separation programs and packages offered by Ford.
Defendants now move to partially dismiss Plaintiff's First Amended Complaint
pursuant to Fed. R. Civ. P. 12(b)(6), arguing that Plaintiff's breach of fiduciary duty
claim under ERISA Section 502(a)(2) (Count H) and his ERISA Section 502(a)\(3)
claim for equitable estoppel (in Count IY) should be dismissed, and that his ERISA
Section 502(a)(3) claim for breach of fiduciary duty (Count III) should be partially
dismissed. This matter is fully briefed and the Court held a hearing on December
19, 2019, For the reasons that follow, Defendants’ motion is GRANTED IN PART
and DENIED IN PART.

I. FACTUAL AND PROCEDURAL BACKGROUND

A.  Plhaintiff’s First Amended Complaint!

1. = Plaintiff's Employment with Ford and Participation in the
Plan

Plaintiff is a former Ford Motor Company (“Ford”) employee and a Ford
Motor Company General Retirement Plan (the “Plan”) participant, having worked
for Ford from December 1986 to May 2019, (ECF No. 14, First Amended Complaint
(“FAC”) 9 7, 17, 129-31.) At the beginning of Plaintiff's employment, he elected
to participate in the Contributory Service Fund (“CSI”), a fund within the Plan,

which would deduct 1.5% from each of Plaintiff’s paychecks and place those funds

' The factual background is taken directly from the allegations of the Plaintiff's First
Amended Complaint, and/or from the Exhibits attached to or referenced in the First
Amended Complaint, and such facts are assumed to be true as required when the
Court decides a motion to dismiss filed under Fed, R. Civ. P. 12(b)(6).

2

 
into the CSF on Plaintiff's behalf as an investment for his retirement. (Ud. 7 44.)
According to Plaintiff, “[t}he [CSi"] is the main element of Ford’s secure-retirement
promise to its employees,” and the Plan’s Summary Plan Description states:
“Contributing to the Plan can significantly increase the amount of your retirement
benefits. These increased benefits are not paid if you do not make contributions.”
(id. *] 45.) Deductions were taken from Plaintiff's paycheck, in accordance with the
CSF, from 1986 until April 2004, and then resumed in 2017. (/d. 4] 46.) However,
Plaintiff asserts that he believed he was a continuous participant in the CSF during
the entirety of his employment with Ford. (ad. 4 47.)

2. The 2017 Ford “Special Incentive Program” Retirement
Package

In June 2017, Ford offered select employees, including Plaintiff, the
opportunity to voluntarily separate under its Special Incentive Program (“SIP”). Ud.
4 48.) Under the SIP, employees who elected to separate would receive, among
other things, eighteen months of salary in addition to other separation benefits
available to them. (Je. 4 49.) Plaintiff asserts that this offer amounted to at least an
additional $200,000.00 in value upon electing retirement, and he initially accepted
the SIP offer, (id. 4] 50-51.) Because the SIP “election documents included a full
liability release,” Plaintiff was advised to review his benefit calculations before
signing. (Jd. 452.) Plaintiff called Ford’s in-house benefit management company,

the National imployee Services Center (“NESC”), requesting a calculation of his

2
pension benefits. (Jd. 453.) The benefits calculation was allegedly lower than
Plaintiff projected, (/d. 9 54-55.) When Plaintiff called the NIESC to discuss the
calculation, he was informed that his CSF deductions ceased after March 2004
because records indicated that he bad opted out of the CSF at that time. Ud. | 57-
58.) According to Plaintiff, prior plan documents stated that opting out of the plan
requires written forms to disenroll from contributing to the CSF, stating in part: “You
may stop your contributions by completing a form and returning it to your benefit
representative.” (Ud. | 59, citing Ex. 2 to FAC (Excerpt from the Ford Motor
Company General Retirement Plan, dated November 1985), ECF No, [£4-3, at 2,
PgID 120.) The NESC representative told Plaintiff that they has a copy of his signed
“opt-out” card and would forward that document to him. (FAC § 58.)

Plaintiff's SIP Package clection-revocation deadline expired on July 31, 2017.
(fd. | 60.) Plaintiff emailed the NESC regarding the impending deadline on Fuly 24
and July 25 regarding the “urgency to a resolution of the CSF matter.” (/d. 7] 61-
62.) He then met with Adam Blake, a Ford Human Resources representative, on
July 31, who allegedly “informed Plaintiff that if he wanted to retire under the SIP
offer, he would be accepting his current pension cajculations as they were, however
if he revoked his election of the SIP offer, and remained employed with Ford, they
would ‘work on fixing it.” (ad. Y] 63-64.) Plaintiff also wrote to Ford’s Chairman,

Bill Ford, to explain the situation and request assistance. (/d. § 65.) Plaintiff
subsequently revoked his SIP acceptance that same day, without receiving a
response. (/d. | 66.)
3s Plaintiff's Claim for CSF Contributions

At that same time, Plaintiff also submitted a claim to Ford HR for the missing
CSF contributions and service credits, as well as interest from 2004 to July 2017.
(id. 4 67.) Ford acknowledged receipt of Plaintiff’s claim on August 7, 2017, and
his CSF deductions resumed in August 2017. (7d. 4] 70-71.) In October or
November 2017, Plaintiff spoke with a NIESC representative and was informed that
his claim for additional CSF benefits was “still open” and “in process.” (/d. § 73.)

4. The 2018 Retirement Buy-Out Package and Denial of Claim
for Benefits

In June 2018, Ford offered “select employees,” including Plaintiff, another
“buy-out package|} like the SIP [offer].” Gad. 75.) Upon learning of the new buyout
package, Plaintiff asked the NESC about the status of his claim, at which time he
was informed that it had been closed. (/d. 76.) Ken Mitchell, Ford’s pension
manager, informed Plaintiff by phone on July 18, 2018 that a letter denying his claim
had been issued in December 2017 or January 2018 (the “Initial Claim Denial
Letter”). (/d. 477.) Plaintiff alleges, however, that he never received the denial
letter and that it had not been uploaded to the NESC portal which was intended to
be used for employee benefits-related correspondence. (/d. 4 78.) In fact, upon

further inquiry by Plaintiff, the NESC informed him that it did not have access to
:
any letter regarding a determination of his claim for CSF contributions, (Za. J 80.)
Plaintiff did not receive the Initial Claim Denial Letter until “at some point” in July
or August 2018. (Ue. § 83.) The Initial Claim Denial Letter explained that Ford’s
“records indicate that you stopped contributing to the Plan on April 1, 2004,” and
that Ford could not grant “Contributory Service for any period in which
contributions were not made to the Plan.” Ud. 4 84.)

Ford’s Retirement Benefit Committee (the “Committee”) issued an appeal
denial in September 2018, and a November 2018 letter informed Plaintiff that the
appeal denial was “final, conclusive and binding.” (/d. 4] 85, 91.) After receiving
the November 2018 letter, Plaintiff retained legal counsel, who issued an ERISA
request to Ford for all relevant Plan communications and Plan documents. (/d. {4
91-92.) Plaintiff claims that he did not receive a copy of the September 2018 appeal
denial] until it was mailed to his legal counsel in March 2019 and that it “is a near
duplicate of the Initial Claim Denial Letter.” Ua. J] 85, 87.) In March 2019, Plaintiff
filed a second appeal with the Comittee, which was denied in an April 8, 2019
letter stating that “Plan provisions do not permit ... Contributory Service credit for
the period during which [Plaintiff] chose not to contribute to the Plan.” (a. ff] 96,

121-22.)
5 Plaintiff’s Lawsuit and Termination

On May 13, 2019, Plaintiff filed this lawsuit, (ECF No. 1, Complaint.) On
May 21, 2019, his employment with Ford was terminated through a proup
involuntary separation propram, the 2019 Salaried Involuntary Reduction Process
(“SIRP”), instituted as part of Ford’s recently announced “Smart Redesign”
initiative to reorganize the Company’s salaried workforce. (FAC 4] 129-32, 136-
37.) Following an agreement between the parties and entry of a Stipulated Order by
the Court (ECF No. 13), Piaintiff filed his First Amended Complaint on August 16,
2019, alleging four counts. (FAC.) In Count I, Plaintiff alleges that Ford violated
ERISA § 502(a)(1)(B) by improperly denying him benefits through its decision to
deny him “Credited Service Contributions toward his Contributory Benefit to which
[he] is entitled.” Ud. $f 162-73.) In Count H, he claims Ford breached its fiduciary
duty to the Plan under ERISA § 502(a)(2) because it was allegedly “negligent in the
initial administration of Plaintiffs Contributory Service Fund contributions and
throughout the resulting internal administrative review process” and allegedly
“unilaterally halted Plaintiffs contributions to the [CSF], without following the
Plan’s procedures and failing to ever notify Plaintiff of its actions.” (/d. 9 174-85.)
Count ili alleges that Defendants breached their fiduciary duties to Plaintiff under
ERISA § 502(a)(3), and that Ford should be equitably estopped “from denying that

it is responsible for liability for all sums owed to Plaintiff.” (dd 4] 186-226.)
Finally, Count IV asserts that Ford interfered with Plaintiff’s benefits in violation of
ERISA § 510 by discriminating against him in denying bis claim and terminating
him allegedly in retaliation for filing the present lawsuit. Ud. Jf] 227-44.)

B. Defendants’ Partial Motion to Dismiss

On August 30, 2019, Defendants filed their Partial Motion to Dismiss
Plaintiff's First Amended Complaint. (ECF No. 15, Defs.’ Mot.) Defendants argue
that Plamtiff’s ERISA § 502(a)(2) claim against Ford (Count I) fails as a matter of
law because it is barred by the applicable statute of limitations. (/d. at 9-12, PgID
139-42.) Defendants also contend that Count Hf should be dismissed to the extent it
challenges Ford’s response to Plaintiff's claim for additional CSF contributions
because it is duplicative of Plaintiff's ERISA § 502(a)(1)(B) claim in Count Ll. Ud.
at 12-17, PgID 142-47.) Defendants assert that Plaintiff's equitable estoppel claim
in Count II fails because Plaintiff fails to plead all essential elements of the claim;
Le, a written material misrepresentation and extraordinary circumstances, and that
Plaintiff's Count TIT ERISA § 502(a)(3) claim improperly relies, in part, on
representations made by Ford agents in a ministerial, as opposed to a fiduciary,
capacity, (dd. at 17-25, PelD 147-55.)

Plaintiff filed a response opposing Defendants’ motion on September 27,
2019, (ECF No. 20, Pl,’s Resp.) He asserts that his ERISA § 502(a)(2) claim is

tinely, not duplicative, and necessary to accord “make whole” relief. (/d. at 10-21,
PeID 261-72.) He also argues that he has adequately pleaded an equitable estoppel
claim, and that Defendants’ motion should be denied. (Ud. at 21-25, PeID 272-76,)

On October 18, 2019, Defendants filed their reply in support of their motion
to dismiss, reasserting the arguments made in their opening motion. (ECF No, 21,
Dets,’ Reply.)
H. LEGAL STANDARD

Federal Rule of Civil Procedure 12(b)(6) allows for the dismissal of a case
where the complaint fails to state a claim upon which relief can be granted. When
reviewing a motion to dismiss under Rule 12(b)(6), a court must “construe the
complaint in the light most favorable to the plaintiff, accept its allegations as true,
and draw all reasonable inferences in favor of the plaintiff.” Handy-Clay v. City of
Memphis, 695 F.3d 531, 538 (6th Cir. 2012) (citation omitted). To state a claim, a
complaint must provide a “short and plain statement of the claim showing that the
pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). “[T]he complaint ‘does not need
detailed factual allegations’ but should identify ‘more than labels and conclusions.’”
Casias v. Wal-Mart Stores, Inc., 695 F.3d 428, 435 (6th Cir. 2012) (quoting Bell
Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007)). The court “need not accept
as true a legal conclusion couched as a factual allegation, or an unwarranted factual
inference.” Handy-Clay, 695 ¥.3d at $39 (internal citations and quotation marks

oniitted). In other words, a plaintiff must provide more than a “formulaic recitation
of the elements of a cause of action” and his or her “[flactual allegations must be
enough to raise a right to relief above the speculative level.” Twombly, 550 U.S. at
555-56. The Sixth Circuit has explained that “[t]o survive a motion to dismiss, a
litigant must allege enough facts to make it plausible that the defendant bears legal
liability. The facts cannot make it merely possible that the defendant is liable; they
must make it plausible.” Agema v. City of Allegan, 826 F.3d 326, 331 (6th Cir. 2016)
(citing Asheroft v, Ighal, 556 U.S, 662, 678 (2009)).

In ruling on a motion to dismiss, the Court may consider the complaint as well
as (1) documents that are referenced in the plaintiff's complaint and that are central
to plaintiffs claims, (2) matters of which a court may take judicial notice, (3)
documents that are a matter of public record, and (4) letters that constitute decisions
ofa governmental agency. Thomas v. Noder-Love, 621 F. App’x 825, 829 (6th Cir.
2015) (“Documents outside of the pleadings that may typically be incorporated
without converting the motion to dismiss into a motion for summary judgment are
public records, matters of which a court may take judicial notice, and letter decisions
of governmental agencies.”) (internal quotation marks and citations omitted);
Armengau v. Cline, 7 F. App’x 336, 344 (6th Cir, 2001) (We have taken a liberal
view of what matters fall within the pleadings for purposes of Rule 12(b)(6). If
referred to in a complaint and central to the claim, documents attached to a motion

to dismiss form part of the pleadings. ... [C]ourts may also consider public records,

10
matters of which a court may take judicial notice, and letter decisions of
governmental agencies.”); Greenberg v. Life Ins. Co, of Virginia, 177 F.3d 507, 314
(6th Cir. 1999) (finding that documents attached to a motion to dismiss that are
referred to in the sormlaint and central to the claim are deemed to form a part of the
pleadings), Where the claims rely on the existence of a written agreement, and
plaintiff fails to attach the written instrament, “the defendant may introduce the
pertinent exhibit,” which is then considered part of the pleadings. QQOC, Inc, v.
Hewlett-Packard Co., 258 F.Supp.2d 718, 721 (E.D. Mich. 2003). “Otherwise, a
plaintiff with a legally deficient claim could survive a motion to dismiss simply by
failing to attach a dispositive document.” Weiner v. Klais and Co., Inc., 108 F.3d
86, 89 (6th Cir, 1997), abrogated on other grounds by Swierkiewiez v. Sorema N.A.,
534 U.S. 506 (2002),
Ill. ANALYSIS

A. The Timeliness of Plaintiff’s ERISA § 502(a)(2) Claim (Count If)

Defendants assert that Plaintiffs breach of fiduciary duty claim against Ford
under Section 502(a)(2) is based upon two alternative theories; namely, that Ford
breached tts fiduciary duty to Plaintiff when it: (1) ceased Plaintiff's CSF deductions
beginning in 2004; and (2) failed to retroactively credit him with additional CSF
contributions after he challenged the unmade deductions. (Defs.’ Mot. at 9, PgID

139.) Defendants contend that this claim “arose in 2004,” when the CSF deductions

fl
admittedly stopped, and that Plaintiff had “actual knowledge” of this claimed wrong
because the “absence of the CSF deduction would have appeared on the face of
Plaintiff's paycheck and necessarily resulted in an increase in his net pay[.]” (/d. at
10-11, PeID 140-41.) Defendants argue that “Plaintiff cannot sleep on his rights for
over a decade, enjoying increased pay, and then file suit agarnst Ford now that
stopping the CSF deductions has ‘become painful.’” Ud at 12, PeID 142, citing
Wright v. Heyne, 349 F.3d 321, 330 (6th Cir. 2003).)

Plaintiff responds that he first discovered the missing CSF contributions in
July 2017, when the NESC communicated his diminished pension amount, and that
he “sprang into action immediately after being notified of the error in his pension
calculations[.|” (Pi’s Resp. at 11-12, PgID 262-63.) He asserts that Ford did not
provide notice to him of his “disenroliment” in the fund and that “[nJowhere does
this] Complaint suggest Ford provided him with physical paychecks, that he had
access to the entirety of his paychecks, or that his paychecks provided any indication
that his contributions had stopped.” Cd.) Plaintiff concludes that he was not aware
of the problem with his benefits, therefore, until “at the earliest, 2017.” (Jd, at 18,
PxlD 269.)

Under ERISA, when a fiduciary breaches an obligation or duty, the victim of
the breach normally has six years “from the date of the last action which constituted

a part of the breach or violation” in which to file suit. 29 U.S.C. § 1113(1).

12
“However, a ‘plaintiff with actual knowledge of a non-fraudulent breach of fiduciary
duties must file suit within three years.’” Wright, 349 F.3d at 327 (quoting Tassinare
v. American Nat'l Ins. Co., 32 F.3d 220, 223 (6th Cir. 1994)); see also 29 U.S.C. §
1113(2). In the Sixth Cireuit, “actual knowledge” means “knowledge of the facts or
transaction that constituted the alleged violation; it is not necessary that the plaintiff
also have actual knowledge that the facts establish a cognizable legal claim under
ERISA in order to trigger the running of the statute.” Wright, 349 F.3d at 330; see
alsa id, at 331 (“[I]t is only the plaintiff’s actual knowledge of the underlying
conduct giving rise to the alleged violation that is required, rather than the
knowledge that the underlying conduct violates ERISA.”). This view “furthers the
policies underlying statutes of Jimitations” including “preventing plaintiffs from
sleeping on their rights and prohibiting the prosecution of stale claims.” Jd. at 330
(citations omitted).

In the Sixth Circuit, “[ajctual knowledge does not ‘require proof that the
[Plaintiff] actually saw or read the documents that disclosed’” the alleged harmful
conduct. See Brown v. Owens Corning Inv. Review Comm., 622 F.3d 564, 571 (6th
Cir, 2010) (quoting Young v. Gen. Motors Inv. Mgmt. Corp., 550 F. Supp.2d 416,
419 n.3 (S.D.N.Y. 2008) Choiding that the plaintiffs had actual knowledge of an
alleged failure to diversify plan investments when they were provided with plan

documents that described the investments as undiversified, regardless of whether the

13
plaintiffs “actually saw or read the documents”), aff'd on other grounds, 325 I.
App’x 31 (2d Cir, 2009)).* In Brown, the Court found that merely providing
plaintiffs access to the relevant documents is enough to supply actual notice. Jd.
(“[W]e see no material distinction between being directly handed plan documents
and being given instructions on how to access them. When a plan participant is
given specific mstructions on how to access plan documents, their failure to read the
documents will not shield them from having actual knowledge of the documents’
terms.”) (citing Shirk v. Fifth Ward Bancorp., No. 05-cv-049, 2009 WL, 3150303, at
*3 (S.D. Ohio Sept. 30, 2009) (“[B]ecause Plaintiffs’ actual knowledge runs from
the date that documents were provided, or made available, to Plan Participants
disclosing the facts underlying the alleged breach of fiduciary duty, Plaintiffs cannot

avoid the bar of ERISA’s three year statute of limitations by merely claiming that

 

* As Defendants point out in their motion, the Ninth Circuit recently departed from
this view in Sulyma v. Intel Corp. Inv. Policy Comm., 909 F.3d 1069, 1076 (9th Cir.),
cert. granted, 139 S.Ct. 2692 (2019), The Supreme Court granted certiorari on the
issue of “[w]hether the three-year limitations period in Section 413(2) of the
Employee Retirement Income Security Act, 29 U.8.C. 1113(2), which runs from ‘the
earliest date on which the plaintiff had actual knowledge of the breach or violation,’
bars suit where all of the relevant information was disclosed to the plaintiff by the
defendants in statutorily mandated disclosures more than three years before the
plaintiff filed the complaint, but the plaintiff chose not to read or could not recalt
having read the information.” Oral argument was held on December 4, 2019. See
Intel. Corp, Inv. Policy Comm. v. Sulyma (No. 18-1116). Until the Supreme Court
renders its decision in Sulyma, this Court is bound by the Sixth Circuit’s controlling
decision in Brown,
14
they did not read the documents that form the basis for their claims.”) (emphasis
added)).

The “underlying conduct” at issue here is the cessation of Plaintiffs
contributions to the CSF through payroll deductions, which happened beginning in
2004, Plaintiff contends that Ford “unilaterally halted” the contributions by
“remov[ing] Plaintiffas a participant” “without notice,” and thereby was “negligent
in the initial administration” of his CSF contributions. (FAC 4{ 177-78, 180.) The
issue is when Plaintiff became “aware” or is deemed to have “actual knowledge” of
that conduct sufficient to trigger the three-year statute of limitations. Defendants
contend that “the absence of the CSF deduction would have appeared on the face of
Plaintiffs paycheck and necessarily resulted in an increase in his net pay” and thus
Plaintiff “must have known” that the CSF deductions ceased in 2004. (Defs.’ Mot.
at 11, PgID 141.) Plaintiff contends that he did not notice the cessation of such
deductions until July 2017. (Pi.’s Resp. at 11, PgiD 262.) Plaintiff pleads in his
First Amended Complaint that he elected to participate in the CSF and have salary
deductions taken “from each of [his] paychecks” and placed in the CSF, and that,
“[u]pon information and belief, deductions were taken from [Plaintiffs] paycheck,
in accordance with the CSF, from his first paycheck received in 1986 until April
2004 -- and then resumed in 2017,” (FAC, 99 44, 46.) Plaintiff further pleads,

however, that he “had believed that he was a continuous participant in the CSF and

15
at no point in his tenure did [he] ever elect to ‘opt-out’ of the CSF, which is required
by Ford to discontinue participation in that portion of the Plan.” (Ud. J 47.)
Defendants rely on Bishop v, Lucent Technologies, Inc., 320 ¥.3d 516 (6th
Cir, 2008) in support of their motion, but that case is distinguishable. In Bishop, the
plaintiff/retirees alleged that Lucent officials represented to plaintiffs in 2000 that
“there was no point in delaying their retirement in the hope that the company would
offer special retirement incentives like those offered by Lucent in the past, because
Lucent had decided not to offer packages again in the future, a prospect the officials
guaranteed the company had specifically ruled out.” Jd. at 518, Plaintiffs retired at
that time. Jd However, six months later, on June 11, 2001, Lucent publicly
armounced the offering of a lucrative severance package known as the 2001
Voluntary Retirement Program (“VRP”), Jd. Plaintiffs subsequently brought suit
on January 3, 2005, claiming “that defendants breached fiduciary duties ‘by actively
misleading them into choosing to retire when they did with false information about
the company’s policy and intentions with respect to severance initiative.’ Jd.
Defendants filed a motion to dismiss, contending that the claims are barred by the
statute of limitations because the plaintiffs had actual knowledge of the alleged
breach of fiduciary duty on the date of the pubic VRP announcement on June 11,
2001, and that the three-year limitations period had therefore expired almost seven

months before the complaint was filed. Jad. The Sixth Circuit affirmed the district

16
court’s dismissal of the plaintiff's claims on statute of limitations grounds because
although the complaint was silent as to when the plaintiffs first acquired actual
knowledge, it did contain affirmative allegations (that the VRP was publicly
announced on June 11, 2001) “which, on their face, give rise to the reasonable
inference that [plaintiffs] must have known, at the time of the public announcement
of the 2001 VRP that they had been wronged.” Jd. at 520 (“When it affirmatively
appears from the face of the complaint that the time for bringing the claim has
passed, the plaintiff cannot ‘escape the statute by saying nothing.’”).

Conversely, in this case, Plaintiff affirmatively pleads that he “believed that
he was a continuous participant in the CSF and at no point in his tenure did [he] ever
elect to ‘opt-out’ of the CSF, which is required by Ford to discontinue participation
in that portion of the Plan,” and that he first learned of that the CSF contributions
had stopped when he was informed by the NESC in July 2017. (FAC, 9] 47, 53-
57.). Thus, unlike in Bishop (where the plaintiff pleaded that the VRP was publicly
announced in 2001), it does not “appear[] from the face of the [First Amended
Cjomplaint” that Plaintiff had “actual knowledge of the facts or transaction
comprising the wrong complained of more than three years before the complaint was
filed.” See Bishop, 520 F.3d at 520. While Defendants argue that it is “simply
unplausible that Plaintiff was unaware that his pay had increased after he stopped

participating in the CSF in the absence of deliberate efforts to remain uninformed”

17
(Defs.’ Reply at 2, PgID 310), on a motion to dismiss, the Court must accept
Plaintiff's well-pleaded allegations in the complaint as true and construe them in the
light most favorable to Plaintiff. See Handy-Clay, 695 F.3d at 538. Here, Plaintiff
expressly pleads that he “believed he was a continuous participant fin the CSF]” that
he first learned in July 2017 that his CSF contributions were not being credited after
March 2004, that he did not “clect to ‘opt-out’ of the CSF,” that “Ford failed to
provide a copy of any notification sent to Plaintiff that he had been disenrolied from
actively contributing to the CSF,” and that “there is nothing in the claims file to even
suggest that a notice of Plaintiff either electing to opt-out of, or that he had been
disenrolled from, actively contributing to the CSF was even generated, let alone sent
to Plaintiff.” (FAC 49 47, 117-18.) Although Defendants might be correct that
Plaintiff's paychecks starting in 2004 provided notice that CSF deductions were no
longer being made, thus triggering the three-year statute of limitations, without
allegations in the FAC supporting that assumption, or otherwise evidence of what is
contained on the face of those paychecks, that is just supposition. This issue may be
better resolved on summary judgment, after discovery and production of Plaintiff's
paycheck information before and after 2004.

Accordingly, Defendants’ motion to dismiss Count II of the FAC as barred by

the three-year statute of limitations is DENIED.

18
BB. “Repackaged” ERISA § 502(a)(2) Claim (Count ID)

Defendants argue that, to the extent Plaintiff attempts to characterize his
fiduciary duty claim in Count II as challenging Ford’s later denial of his request for
CSF credit, rather than its underlying removal of him from the program, that claim
is no more than a repackaged ERISA § 502(a)(1)(B) denial-of-benefits claim and
should be dismissed. (Defs.’ Mot. at 12-17, PgID 142-47.) Defendants contend that
“a plaintiff cannot bring a fiduciary breach claim under Section 502(a)(2) where a
denial-of-benefits claim would afford plaintiff complete relief” (/d. at 14, PgID
144.) Plaintiff responds that his § 502(a)(2) claim is for plan-wide relief and is not
duplicative of his § 502(a)(1)(B) claim for individual relief, and therefore should not
be dismissed, (PI.’s Resp. at 18-21, PeTD 269-72.)

29 ULS.C, § 1132(a)(2), ERISA § 502(a)(2), permits suits “by the Secretary,
or by a participant, beneficiary or fiduciary for appropriate relief under section 1109
of this title.” Section 1109, ERISA § 409, provides that:

Any person who is a fiduciary with respect to a plan who breaches any

of the responsibilities, obligations, or duties imposed upon fiduciaries

by this subchapter shall be personally liable to make good fo such plan

any losses fo the play resulting from each such breach, and to restore fo

such plan any profits of such fiduciary which have been made through

use of assets of the plan by the fiduciary, and shall be subject to such

other equitable or remedial relief as the court may deem appropriate,

including removal of such fiduciary.

(emphases added), The duties imposed by § 409 on fiduciaries “relate to the proper

management, administration, and investment of fund assets, with an eye toward

19
ensuring that the benefits authorized by the plan are ultimately paid to participants
and beneficiaries.” LaRue v. DeWolff, Boberg & Assoc., Inc., 552 U.S. 248, 253
(2008) {internal quotation marks omitted). Thus, although an individual plan
participant may bring suit under BRISA § 502(a)(2), he or she may do so only for
losses inflicted upon the plan itself. Jd. at 256.

In contrast, § 1132(a)(3), ERISA § 502(a)(3), permits plaintiffs to assert
fiduciary duty claims on their own behalf to obtain “appropriate equitable relief.”
section 502(a)(3) has been termed the “catchall” section, and the Supreme Court has
held that recovery under § 502(a)(3) is only available where Congress has not
“elsewhere provided adequate relief for a beneficiary’s injury,” because when other
adequate relief is available, equitable relief “normally would not be ‘appropriate.’”
Varity Corp. v, Howe, 516 U.S. 489, 512, 515 (1996) (noting that § 502(a)(3)
“functions as a safety net” and only authorizes “‘appropriate’ equitable relief” “for
injuries caused by violations that § 502 does not elsewhere adequately remedy”)
(emphasis in original). The Sixth Circuit has clarified that “the availability of relief
under § 502(a)(3) is contingent on a showing that the claimant could not avail
himself or herself of an adequate remedy pursuant to § $02(a)(1)(B).” Rochow v.
Life Ins. Co. af N. Am., 780 F.3d 364, 372-73 (6th Cir, 2015) (en banc). Therefore,
courts have heid that a plaintiff may not “repackage” a denial-of-benefits claim

under § 502(a)(1)(B) as a § 502(a)(3) fiduciary breach claim. See Gore v. E/ Paso

20)
Energy Corp. Longe Term Disability Plan, 477 F.3d 833, 842 (6th Cir. 2007).
“Impermissible repackaging is implicated whenever, in addition to the particular
adequate remedy provided by Congress, a duplicative or redundant remedy is
pursued to redress the same injury.” Rochow, 780 F.3d at 373. Thus, a plaintiff “can
pursue a breach-of-fiduciary duty claim under § 502(a)(3), irrespective of the degree
of success obtained on a claim for recovery of benefits under § 502(a)(1)(B), only
where the ... claim is based on an injury separate and distinct from the denial of
benefits or where the remedy afforded by Congress under § 502(a)(1)(B) is
otherwise shown to be inadequate.” Jd. at 372 (emphasis in original); see also Gore,
477 F.3d at 838-42 (holding that a plaintiff could simultaneously obtain relief under
§ 502(a)(1) and § 502(a)(3), but only because recovery under the former would not
provide adequate relief); Mill v. Blue Cross & Blue Shield of Mich., 409 F.3d 710,
718 (6th Cir. 2005) (allowing putative class action challenging the plan-wide claims-
processing methodology to proceed under §§ 502(a)(1) and 502(a)(3)); Fallick v.
Nationwide Mut. Ins. Co., 162 F.3d 410, 418 (6th Cir. 1998) (allowing challenge to
plan-wide methodology for computing benefits).

As Defendants assert, while Varity and its Sixth Circuit progeny were decided
under § 502(a)(3), courts in this district and elsewhere in the Sixth Circuit have
similarly concluded that a plaintiff cannot bring a fiduciary breach claim under §

502(a)(2) where a denial-of-benefits claim would afford the plaintiff complete relief.

21
(Defs.’ Mot. at 14, citing Johns v. Blue Cross Blue Shield of Mich., No, 2:08-CV-
12272, 2009 WL 646636, at *7 (E.D. Mich. Mar. 10, 2009) (Murphy, J.) (regarding
plaintiff's “§ 1132(a)(2) claim as another attempt to repackage his denial of benefits
claim,” and stating that “[tfhe proper remedy for breaches of fiduciary duty that take
the form of denials of plan benefits is therefore a suit under § 1132(a)(1)(B)”);
Crider y. Life Ins. Co. af N. Am., No. 3:07-CV-331-H, 2008 WL 2782871, at *2
(W.D. Ky. July 15, 2008) (“Because Crider’s complaint does not allege systemic,
plan-wide claims-administration problems or a claim as in Gore which is “distinct
and unrelated” to her claim for benefits she fails to state a separate claim for breach
of fiduciary duty pursuant to § 502(a)(2) and the ERISA remedy for the injury she
alleges is that specified in § 502(a)(1).”).)’ Defendants reason that “[a]pplying the

same rule to both Section 502(a)(2} and Section 502(a)(3) is supported by the text,

 

’ Contrary to Plaintiff's assertion that the Sixth Circuit in Hitchcock v. Cumberland
University 403(b) DC Plan, 851 F.3d 552 (6th Cir. 2017) “actually endorsed the
pleading of §§ 502(a)(1)(B) and (a)(2) claims simultaneously” (Pi.’s Resp. at 18-19,
PalD 269-70), that decision instead addressed the question of whether plaintiffs were
required to exhaust their administratrve remedies for their suit “directed to the
legality of a plan” (the retroactive application of an amendment) and not to the “mere
interpretation of it.” Jd. at 562 (emphases in original). The Sixth Circuit held that
“(1) there is no exhaustion requirement for ERISA claims alleging statutory, rather
than plan-based, violations, and (2) Counts JI [anti-cutback violation] and1V {breach
of fiduciary duty] assert statutory violations not subject to the exhaustion
requirement.” Ja. at 564. The Court went on to note that “this statutory claims
exception does not apply to ‘plan-based claims “artfully dressed in statutory
clothing,” such as where a plaintiff seeks to avoid the exhaustion requirement by
recharacterizing a claim for benefits as a claim for breach of fiduciary duty.” Jd. at
505 (citations omitted),
22
structure, and purpose of ERISA’s provisions” because “[lJike Section 502(a)(3),
Section 502(a)(2) claims are limited to “appropriate” relief, (Deffs.’ Mot. at 14, PgID
144.) As Chief Justice Roberts explained in his concurrence in Larue v. DeWolff,
Boberg & Associates, Inc., 552, U.S, 248 (2009):

Hf LaRue may bring his claim under § 502(a)(1)(B), it is not clear that
he may do so under § 502(a)(2) as well. Section 502(a)(2) provides for
“appropriate” relief. Construing the same term in a parallel ERISA
provision, we have held that relief is not “appropriate” under §
502(a\(3) if another provision, such as § 502(a)(1)(B), offers an
adequate remedy, See Varity Corp. v. Howe, 516 U.S, 489, 315, 116
S.Ct. 1065, 134 L.Ed.2d 130 (1996). Applying the same rationale to an
interpretation of “appropriate” In § 502(a)(2) would accord with our
usual preference for construing the “same terms [to] have the same
meaning in different sections of the same statute,” Barnhill v. Johnson,
503 U.S, 393, 406, 112 S.Ct. 1386, 118 L.Ed.2d 39 (1992), and with
the view that ERISA in particular is a “‘comprehensive and reticulated
statute’” with “carefully integrated civil enforcement provisions,”
Massachusetts Mut. Life Ins. Co. v. Russell, 473 U.S. 134, 146, 105
§.Ct. 3085, 87 L.Ed.2d 96 (1985) (quoting Nachman Corp. v. Pension
benefit Guaranty Corporation, 446 U.S. 359, 361, 100 8.Ct. £723, 64
L.Ed.2d 354 (1980)). In a variety of contexts, some Courts of Appeals
have accordingly prevented plaintiffs from recasting what are in
essence plan-derived benefit claims that should be brought under §
502(a)(1)(B) as claims for fiduciary breaches under § 502(a)(2). See,
e.g., Coyne & Delany Co. v. Blue Cross & Blue Shield of Va., Inc., 102
F.3d 712, 714 (C.A4 1996), Other Courts of Appeals have disagreed
with this approach. See, e.g., Graden v. Conexant Systems Inc., 496
F.3d 291, 301 (C.A.3 2007),

The significance of the distinction between a § 502(a)(1)(B) claim and
one under § 502(a)(2) is not merely a matter of picking the right
provision to cite in the complaint. Allowing a § 502(a)(1)(B) action to
be recast as one under § 502(a)(2) might permit plaintiffs to circumvent
safeguards for plan administrators that have developed under §
502(a)(1)(B), Among these safeguards is the requirement, recognized
by almost all the Courts of Appeals, see Fallick v. Nationwide Mut. Ins.

a
Co., 162 F.3d 410, 418, n. 4 (C.A.6 1998) (citing cases), that a
participant exhaust the administrative remedies mandated by ERISA §
503, 29 U.S.C. § 1133, before filing suit under § 502(a)(1)(B). Equally
significant, this Court has held that ERISA plans may grant
administrators and fiduciaries discretion in determining benefit
eligibility and the meaning of plan terms, decisions that courts may
review only for an abuse of discretion. Firestone Tire & Rubber Co. v.
Bruch, 489 U.S. 101, 115, 109 S.Ct. 948, 103 L.Bd.2d 80 (1989),

These safeguards encourage employers and others to undertake the
voluntary step of providing medical and retirement benefits to plan
participants, see Aetna Health Inc. vy. Davila, 542 U.S. 200, 215, 124
S.Ct, 2488, 159 L.ed.2d 312 (2004), and have no doubt engendered
substantial reliance interests on the part of plans and fiductarics,
Allowing what ts really a claim for benefits under a plan to be brought
as a claim for breach of fiduciary duty under § 502(a)(2), rather than as
a claim for benefits due “under the terms of [the] plan,” § 502(a)(1)(B),
may result in circumventing such plan terms.

Lakue, 552 U.S. at 258-59 (Roberts, C.J., concurring).

Here, to the extent Plaintiff seeks additional CSF contributions in Count i of

his FAC (“losses to Plaintiff's individual retirement account” (FAC § 185)),
Plaintiff's § 502(a)(2) claim fails because he is not seeking restoration of losses to
the Plan itself, which is a required element for an actionable § 502(a)(2) claim. The
Supreme Court made clear that the touchstone of this analysis 1f whether Plaintiff's
claims seek to “protect the financial integrity of the plan” by challenging “fiduciary
breaches that impair the value of plan assets...” LaRue, 552 U.S. at 254, 256.
Plaintiff's FAC does not allege systemic, plan-wide claims administration problems
or a claim for CSF credit which is “distinct and unrelated” to his claim for benefits.

Instead, this claim is duplicative of his denial-of-benefits claim in Count I because

24
it seeks identical relief for the same injury. (Compare FAC 99 170, 173 (seeking
“Immediate credit of full Contribution, Contributory Service Credits, and retirement
benefits”) with {| 185 (seeking, in part, “to repair all losses to Plaintiff's individual
retirement account”).}

Further, while the FAC also broadly pleads that the “Plan is underfunded
relative to the sum-total of deductions for which Ford unilaterally halted [from
Plaintiff] — as well as any interest which may have accrued thereon,” and requests,
in the alternative, “any losses which the Plan may accrue as a result of the lack of
contributions” (FAC #4] 180, 185), the Complaint fails to specify what those “losses”
would be. Plaintiff suggests in his response brief that, if he prevailed on his denial-
of-benefits claim, other Plan participants would automatically receive lower benefits
because their assets would be diverted to compensate Plaintiff. (Pl.’s Resp. at 20-
21 & n.7, P2TD 271-72.) Defendants counter that Plaintiff provides no support for
this “naked-—and inaccurate—-assertion,” and explain that, in fact, the Plan provides
that Ford “intends to make contributions to the Retirement Fund sufficient to provide
the benefits payable ... which shall not be provided by the Members’ contribution
to the Fund.” (Defs.’ Reply at 4-5, PgID 312-13, citing Ex. A., Ford Motor Company
General Retirement Plan, December 31, 2016, at PeTD 320.) Therefore, it appears
that if Plaintiff did recover benefits associated with his claim, those benefits would

not be diverted from specifically allocated benefits of other Plan participants, but

20
rather would be from “contributions to the Retirement Fund sufficient to provide the
benefit payable” by Ford,

Accordingly, Defendants’ motion to dismiss Plaintiff's claim under ERISA §
302(a)(2) in Count 0, to the extent it challenges Ford’s denial of his request for
additional CSF contributions, is GRANTED and that claim is DISMISSED because
it is duplicative of Plaintiffs ERISA § 502(a)(1)CB) claim in Count I.

C. Plaintiff's Equitable Estoppel Claim (Count IIE)

Plaintiff claims that Ford should be “equitably estopped from denying that it
is responsible for liability for all sums owed to Plaintiff,” including credit for his
Contributory Service, because of Ford’s alleged representations. (FAC 9 218, 223,
22.) The representations Plaintitf complains of include Blake’s alleged statements
that (1) Plaintiff “would be accepting his current pension calculations as they were”
if he wanted to retire under the SIP offer, but (2) ifhe revoked the offer and remained
employed with Ford, they would “work on fixing” the CSF issue. (AC 4 64, 203-
04.) Plaintiff contends that Ford was incorrect regarding the first point and
misrepresented the “level of advocacy and attention it would provide and/or dedicate
to the issue, as well as the likelihood of a favorable resolution” with regard to the
second statement, (Ze. { 204.) Plaintiff also claims that, “inconsistent with prior
statements,” Ford “chose to administer Plaintiff's CSF benefits as if a Participant

could be opted-out of actively contributing to the CSF absent a signed opt-out

26
election” and “falsely claimed that Plamtiff had requested an opt-out of contributing
to the CSF.” Ua. §] 200-01.)

To assert a claim for equitable estoppel under § 502(a)(3) successfully, a
plaintiff must establish: (1) conduct or language amounting to a representation of
material fact; (2) awareness of the true facts by the party to be estopped; (3) an
intention on the part of the party to be estopped that the representation be acted on,
or conduct toward the party asserting the estoppel such that the latter has a right to
believe that the former’s conduct is so intended; (4) unawareness of the true facts by
the party asserting the estoppel; and (5) detrimental and justifiable reliance by the
party asserting the estoppel on the representation. See Bloemker v. Laborer’s Local
265 Pension Fund, 605 F.3d 436, 442 (6th Cir. 2010). However, “{p|rinciples of
estoppel ... cannot be applied to vary the terms of unambiguous pian documents;
estoppel can only be invoked in the context of ambiguous plan provisions.” Sprague
v. Gen. Motors Corp., 133 F.3d 388, 404 (6th Cir. 1998) (en banc); see also Donati
yv. Ford Motor Co., Gen. Ret. Plan, Ret. Comm., 821 F.3d 667, 674-75 (6th Cir, 2016)
(citing Sprague and holding same), This is because a “party’s reliance can seldom,
if ever, be reasonable or justifiable if it is inconsistent with the clear and
unambiguous terms of plan documents,” and “to allow estoppel to override the clear
terms of plan documents would be to enforce something other than the plan

documents themselves,” which would be inconsistent with ERISA. Sprague, 133

27
F.3d at 404. Therefore, if the plaintiff is attempting to “invoke equitable estoppel in
the case of unambiguous pension plan provisions,” he must demonstrate three
additional elements: “[(6)] a written representation; [(7)] plan provisions which,
although unambiguous, did not allow for individual calculation of benefits; and [(8)]
extraordinary circumstances in which the balance of the equities strongly favors the
application of estoppel.” Bloemker, 605 F.3d at 444, These three additional
requirements serve as a “narrow exception” to the general rule that “estoppel can
only be invoked in the context of ambiguous plan provisions.” See Donati, 821 F.3d
at 675; Sprague, 133 F.3d at 404.

Defendants argue that Plaintiff cannot meet that narrow exception here.
Specifically, Defendants contend that the Plan documents regarding calculation of
CSF benefits are unambiguous, providing in plain language that “Contributory
Service” is “credited service of the Member while making contributions to the
Retirement Fund,” (Defs.’ Mot. at 19, PgID 149, citing Plan, Ex. A., at PeTD 164.)
Defendants assert that Plaintiff fails to identify any ambiguity in this provision, and
thus to prevail on an equitable estoppel claim, he must demonstrate the traditional
estoppel elements and the additional factors provided in the narrow exception
discussed above, which he cannot do. (/d.) Defendants contend that Ford has acted
at all times in a manner consistent with the statements attributed to Blake and that it

never represented that Plaintiff would be credited with the 2004 to 2017 CSF

28
contributions, and thus there is no “inconsistent conduct” to be estopped. (/d. at 20,
PgID 150.) Rather, according to Defendants, the statement Plaintiff attributed to
Blake merely stated that if Plaintiff stayed at Ford, he and Ford would work on
addressing the CSF issue, and Ford subsequently did that-—investigating Plaintiff's
claim and restarting his CSF contributions, (Ud. at 21, PgID 151.) Further,
Defendants continue, Blake’s alleged representations were not made in writing, as
required in the case of unambiguous documents. (/d. at 22-23, PgID 152-53.) And
finally, Plaintiff has failed to show “extraordinary circumstances” to warrant
equitable relief. Ud. at 23-24, PgID 153-54.)"

In response, Plaintiff argues that he sufficiently alleges statements by Blake
that “induced [Plaintiff] to withdraw his special early retirement application so that
Ford could work on ‘fixing’ his pension miscalculations, directly leading to the loss
of those special retirement benefits” and that Ford’s subsequent actions, including

“misstating the ‘opt-out’ card; closing his claim without ever notifying him; and

 

' Defendants further assert, in a footnote, that, to the extent Plaintiff suggests his
equitable estoppel claim extends to recovery of forgone SIP benefits, and “benefits
he would have been entitled to” under various later Ford retirement offerings, that
claim “fails on its face, as the FAC makes clear that Plaintiff never completed the
steps necessary to join the SIP or similar retirement incentive programs.” (Defs.’
Mot, at 19, n. 7, PeID 149, citing Lockett vy. Marsh USA, Inc., 354 F. App’x 984, 990
(6th Cir. 2009) (employee fails to demonstrate that former employer violated her
rights under ERISA by denying enhanced severance benefits where the employee
did not sign a waiver and release agreement as required for enhanced benefits under
the plan).) Plaintiff did not respond to this argument.
29
secretly re-enrolling him [in the CSF plan],” “buttress the fact that Ford was not
serious about resolving [Plaintiff's] retirement issue.” (Pl.’s Resp. at 21, PglD 272.)
Plaintiff asserts that he has sufficiently pleaded plausible facts establishing the five
required elements of equitable estoppel, and that the additional elements set forth in
Bloemker do not apply because the alleged statements induced Plaintiff to forego the
SIP, which is not a pension plan. Vd. at 22-25, PgID 273-76.)

First, contrary to Defendants’ argument, Plaintiff has sufficiently alleged, for
purposes of this motion to dismiss, a “misrepresentation” in support of his equitable
estoppel claim—Blake’s alleged statement that if Plaintiff “revoked his election of
the SIP offer, and remained employed with Ford, they would ‘work on fixing it,’ as
in correcting the missing CSF contribution for Plaintiff’ (FAC 4 64; see also id. ff]
68, 70, 88, 102-04.) While Defendants argue that Plaintiff has alleged no
“misrepresentation” and that Blake’s alleged statement that he would “work on
fixing” the CSF issue is accurate, as Ford investigated Plaintiffs claim and restarted
his CSF contributions, and that Plaintiff is simply dissatisfied with the outcome of
that investigation and Ford’s “level of advocacy and attention,” for purposes of this
motion, and “construjing| the complaint in the light most favorable to the plaintiff,
acceptfing] its allegations as true, and draw[ing] all reasonable inferences in favor

of the plaintiff,” Handy-Clay, 695 F.3d at 538, Plaintiff's FAC alleges enough facts

30
to make it plausible that Blake’s statements could be construed as misrepresenting
to Plaintiff that the CSF tssue would be “fix[ed],”

However, Plaintiff's equitable estoppel claim nevertheless fatls, as this claim
involves unambiguous plan provisions and Plaintiff’s FAC fails to allege all
necessary elements of an equitable estoppel claim under these circumstances. As
Defendants explain, the Plan documents regarding the calculation of CSF benefits
are unambiguous, providing in plain language that “Contributory Service” is
“credited service of the Member while making contributions to the Retirement
Fund.” (Defs.’ Mot. at 19, Pg iD 149, citing Plan at Ex. 1, ECF No. 15-1 at 17, PgID
164.) Plaintiff raises no argument as to ambiguity in his response. Therefore, as
Defendants correctly argue, Plaintiff must demonstrate the traditional estoppel
elements and the additional factors required in the case of unambiguous plan
provisions.

Plaintiff only argues in response that the additional factors in Bloenker do not
apply to his claim because the alleged misrepresentations induced him to forego the
SIP retirement package, which is not a pension plan, (PI.’s Resp. at 24-25, PeID
275-76.) Plaintiff is incorrect for two reasons. First, as Defendants poimt out,
Plaintiffs contention “improperly recasts the FAC’s allegations and the fundamental
basis of Plaintiffs estoppel claim” which “alleges that Ford should be estopped trom

denying enhanced CSF benejiis” based on Blake’s alleged misrepresentations, and

|
the CSF is part of the Plan. (Defs.’ Reply at 5-6, PgID 313-14, citing FAC Ff 64,
203-05.) In any event, the additional equitable estoppel elements are not limited to
unambiguous pension plan. provisions. The court in Bloemker extended ERISA
equitable estoppel claims to pension benefit plans (in addition to welfare benefit
plans) and articulated a narrow exception to the general principal that estoppel
cannot be applied to vary the terms of unambiguous plan documents, but it did not
expressly limit the exception and the three additional factors to pension benefit
cases, See Bloemker, 605 F.3d at 440 (noting that the Sixth Circuit “ha[d] not
previously recognized equitable estoppel as a viable claim in the pension benefit—
as opposed to the welfare benefit—context”); see also Teisman v. United of Omaha
Life Ins. Co., 908 F.Supp.2d 875, 886 (W.D. Mich. 2012) (“While the Sixth Circuit
was referring in particular to pension plan provisions [in articulating the three
additional factors], it is logical that the reasoning also extends to life insurance plan
provisions.”). Indeed, courts in this district and within the Sixth Circuit have applied —
the narrow exception and additional factors set forth in Bloemker to claims involving
plans other than pension plans. See, e.g, Haviland v. Metropolitan Life Ins. Co.,
730 F.3d 563, 569 (6th Cir. 2013) (applying additional Bloemker factors to claim
that employer falsely promised that continuing life insurance benefits would not be
reduced for the rest of their lives); Alquahwagi v. Shelby Enter., Inc., No. 14-13691,

2016 WL. 4771329, at *8 (E.D. Mich. Sept. 14, 2016) (applying additional Bloemker

32
factors to claim for optional life insurance benefits); Executors of the Estate of Lewis
E. Wallner v. Unum Life Ins. Co. of Am., 221 F.Supp.3d 967, 974 (N.D. Ohio 2016)
(applying Bloemker factors to claim for life insurance benefits); Ford v. Owens-
Iilinois, Inc., 961 F.Supp.2d 857, 874 (N.D. Ohio 2012) (applying Bloemker factors
to claim for enhanced retirement benefits).

Defendants correctly argue that Plaintiff's FAC fails to plead allegations
supporting the first and third “additional” factors.’ Looking at the first additional
factor tn the case of unambiguous plan provisions—-that the alleged representation
be in writing——Plaintiff’s estoppel claim fails. Plaintiff does not plead that Blake’s
alleged misrepresentations were made in writing. (See FAC ff 63-64 (claiming that
Plaintiff “personally met with Mr. Blake” who “informed” him of his option to
separate under the SIP or stay at Ford and work on the issue).) Similarly, Ford’s
alleged representations (via the NESC) that Plaintiff had “opted out” of the CSF
were made orally. (See FAC 9f 57-58 (Plaintiff was “informed” “during [a] call”
that “records were showing that [Plaintiff] had ‘opted-out’ of the CSF in or around

April 2004”).) These oral representations could not have altered the terms for

 

° Defendants do not address the second Bloemker factor -- Plaintiff's ability to
calculate his own benefits — and there does not appear to be sufficient evidence
before the Court as to whether the Plan provisions are complicated enough that it did
not allow for individual calculation of benefits.

33
calculating CSF credit as set forth In the Plan, and Plaintiff therefore fails to
adequately plead an equitable estoppel claim.

Defendants also correctly contend that Plaintiff fails to plead “extraordinary
circumstances” warranting equitable relief, (Defs.’ Mot. at 23-24, PeID 153-54.)
Plaintiff does not address this argument in his response, In Bloemker, the Sixth
Circuit found sufficient “extraordinary circumstances” to avoid dismissal where the
retiree received and relied on benefits for two years before the plan tried to recoup
mistaken overpayments. Bloemker, 605 F.3d at 444. However, in Denati, the Sixth
Circuit found the circumstances not extraordinary when the plan miscalculated the
size of plaintiff's lump sum payment of retirement benefits—paying $38,840 despite
the fact the plan had initially promised a lump-sum payment of $230,361--—-because
“the Committee’s miscalculation of benefits did not detrimentally induce Donati to
make a decision that she would not have otherwise made.” Donati, 821 F.3d at 675.
The Court rejected the argument that reliance on misinformation in retirement and
estate planning alone constitutes extraordinary circumstances. /d. (citing Haviland,
730 F.3d at 567, 569 (holding circumstances not extraordinary when ‘MetLife
falsely promised that [the plaintiffs’] continuing life insurance benefits would not be
reduced for the rest of their lives, when in fact their benefits were reduced to

$10,000,” and “these false promises affected the plaintiffs’ retirement and estate

34
planning decisions”)), Plaintiff's equitable estoppel claim thus also fails for his
failure to plead this third factor.

Accordingly, Defendants’ motion to dismiss Plaintiff's equitable estoppel
claim in Count Il] is GRANTED and that claim is DISMISSED.

D. Fiduciary or Ministerial Capacity of Blake’s Representations
(Count IN)

Defendants argue that the representations Plaintiff complains in support of his
ERISA § 502(a)(3) breach of fiductary duty claim in Count [11 were made by Blake
in a ministerial capacity and thus cannot support Plaintiffs claim, (Defs.’ Mot. at
24-25, PID 154-55.) Specifically, Defendants contend that “[ajlf of the statements
Plaintiff alleges were made in service of ‘purely ministerial functions’ Jike applying
plan eligibility rules, calculating service and compensation credits, and ‘advising
participants of their rights and options.’” Ud. at 24, PgID 154, quoting 29 CLELR. §
2509,75-8 [)-2.) Plaintiff responds that Blake’s statements constituted fiduciary
representations because he was communicating on behalf of Ford, a fiduciary, and
“conveying information about the likely future of plan benefits [is] a discretionary
act of plan administration” giving rise to a fiduciary duty. (Pl.’s Resp. at 23, PgiD
274, quoting Sprague, at 405 (quoting Varity, 516 U.S. at 502-04, internal quotation
marks omitted).) Plaintiff asserts that he received incorrect advice which gave rise

to a fiduciary liability.
“The fiduciary obligations imposed by ERISA are implicated only where an
employer acts in its fiduciary capacity” by performing “discretionary acts of plan
management” or “acts designed to carry out the very purpose[] of the plan.” Hunter
v. Caliber Sys., Inc., 220 F.3d 702, 718 (6th Cir, 2000) Gnternal quotation marks
omitted), 29 U.S.C. § 1002(21)(A) provides the following definition of fiduciaries:

[A] person is a fiduciary with respect to a plan to the extent (i) he

exercises any discretionary authority or discretionary control respecting

management of such plan or exercises any authority or control
respecting management or disposition of its assets, (ii) he renders
investment advice for a fee or other compensation, direct or indirect,

with respect to any moneys or other property of such plan, or has any

authority or responsibility to do so, or (iii) he has any discretionary

authority or discretionary responsibility in the administration of such
plan...
A Department of Labor interpretive bulletin further explains that a person without
the power to make plan policies or interpretations but who performs purely
ministerial functions such as processing claims, applying plan eligibility rules,
communicating with employees, and calculating benefits, 1s not a fiduciary under
ERISA. 29 C.FLR, § 2509.75-8 D-2,

Plaintiff pleads that Ford is an ERISA “fiduciary” (FAC 4 11) and contends
that Blake’s statements, as Ford’s HR representative, constituted fiduciary
representations because they “‘conveyfed] information about the likely future of

plan benefits,’” referring to Blake’s alleged statement that he would “work on

fixing” Plaintiff's CSF credits. (Pl.’s Resp. at 23, PeID 274.) As the Sixth Circuit

36
explained in Hunter v. Caliber Sys., Inc., 220 F.3d 702, 719 (6th Cir, 2000), “‘it is
not the exercise of discretion alone that makes an employer’s action subject to
fiduciary standards[;]’” “{rlather, the exercise of discretion must relate to plan
management or administration.” (emphasis added). Further, the Sixth Circuit
“employs a functional test to determine fiduciary status.” Briscoe v. Pine, 444 F.3d
478, 486 (6th Cir. 2006) (citing Hamilton v. Carell, 243 F.3d 992, 998 (6th Cir,
2001)). Accordingly, “‘[fJiduciary status ... is not an all or nothing concept,’” and
therefore the court must “‘ask whether a person is a fiduciary with respect to the
particular activity in question.’” Briscoe, 444 F.3d at 486 (quoting Moench v.
Robertson, 62 F.3d 553, 561 (3d Cir, 1995), overruled on other grounds by Fifth
Third Bancorp v. Dudenhoeffer, 373 U.S. 409 (2014); see also Hamilton, 243 F.3d
at 998 (explaining “the need to examine the conduct at issue when determining
whether an individual is an ERISA fiduciary”)).

Here, construing the FAC in the light most favorable to Plaintiff, accepting
the allegations as true and drawing all reasonable inferences in Plaintiff's favor,
Plaintiff has sufficiently alleged that Blake, on behalf of Ford, was acting in a
fiduciary capacity when he stated that he would “work on fixing” the CSF issue.
Plaintiffs allegations that Ford ts a fiduciary and Blake’s alleged statements
regarding administration of the Plan and Plaintiff's CSF contributions plausibly

appear to demonstrate the exercise of discretion that “relate[s] to plan management

37
or administration.” As such, Plaintiff has sufficiently pleaded that Blake was acting
in a fiduciary capacity under ERISA with regard to Plaintiffs eligibility for CSF
credits, Therefore, Defendants’ motion to dismiss Plaintiff's breach of fiduciary
duty claim in Count II predicated on Blake’s alleged statements is DENIED,
IV. CONCLUSION

For the reasons set forth above, Defendants’ motion to dismiss is GRANTED
IN PART and DENIED IN PART. Specifically, Defendants’ motion to dismiss
Plaintiff’'s claim under ERISA § 502(a)(2) in Count Il, to the extent it challenges
Ford’s denial of Plaintiff's request for CSF credit rather than its underlying removal
of him from the program, is GRANTED and that claim is DISMISSED because it is
in essence a “repackaged” § 502(a)(1)(B) denial-of-benefits claim. In addition,
Defendants’ motion to dismiss Plaintiff's equitable estoppel claim in Count IIT is
GRANTED and that claim is DISMISSED because Plaintiff failed to plead all
essential elements of that claim. However, Defendants’ motion to dismiss Count I
of Plaintiff's FAC in its entirety based on the statute of limitations is DIENJED, as is
Defendants’ motion to dismiss those portions of Count IIT premised on Biake’s
alleged statements,

IT IS SO ORDERED.

 

 

UNITED STATES DISTRICT JUDGE
Dateq: DEC 26 2018

38
